                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


JESSE GOBER,                                    Case No. CV-18-79 -M-DLC

                      Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

TYLER JACKSON AND BIG FORK
POST OFFICE,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action is DISMISSED
without prejudice pursuant to the order issued on today's date.

        Dated this 11th day of October, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
